

SEVENTH AMENDMENT TO LEASE
THIS SEVENTH AMENDMENT TO LEASE (this “Amendment”), dated solely for reference
purposes as of September 15, 2017, is between 111 SW 5th Avenue Investors LLC, a
Delaware limited liability company (“Landlord”), and New Relic, Inc., a Delaware
corporation (“Tenant”).
RECITALS
A.    Landlord and Tenant entered into a certain Office Lease, dated as of
June 15, 2012 (the “Original Lease”) as amended by a First Amendment to Lease,
dated as of October 23, 2012 (“First Amendment”), a Second Amendment to Lease
dated as of November 5, 2013 (the “Second Amendment”), a Third Amendment to
Lease dated as of March 10, 2014 (the “Third Amendment”), a Temporary Space
Extension Agreement dated as of May 1, 2014, a Fourth Amendment to Lease dated
as of May 21, 2014 (the “Fourth Amendment”), a Fifth Amendment to Lease dated as
of June 26, 2014 (the “Fifth Amendment”), and a Sixth Amendment to Lease dated
as of March 30, 2016 (the “Sixth Amendment”) (the Original Lease, as so amended,
is referred to herein as the “Lease”).
B.    The parties desire to amend the Lease as set forth in and subject to the
terms and conditions contained in this Amendment.
NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties agree as follows:
1.Capitalized Terms. All capitalized terms that are not specifically defined in
this Amendment and that are defined in the Lease will have the same meaning for
purposes of this Amendment as they have in the Lease. References in this
Amendment to Sections of the Original Lease refer to the correspondingly
numbered “Articles” of the Original Lease.
2.    Expansion Premises.‎
(a)    Leasing and Delivery. The Fourth Expansion Premises is the 22nd Floor of
the Building consisting of 19,996 rentable square feet using an agreed 9.2% load
factor. Landlord leases to Tenant, and Tenant leases from Landlord, the Fourth
Expansion Premises. From and after the Fourth Expansion Effective Date (as
defined below), the Fourth Expansion Premises will be deemed a part of the
Premises for all purposes. The “Fourth Expansion Effective Date” means the date
Landlord delivers the Fourth Expansion Premises to Tenant in broom clean
condition and all tenants have been relocated from the Fourth Expansion Premises
and Landlord has exclusive possession of the Fourth Expansion Premises
(together, the “Improvable Condition”). Landlord shall use good faith, diligent
efforts (at Landlord’s sole cost and expense), to deliver the Fourth Expansion
Premises, in Improvable Condition, to Tenant on April 1, 2018 and will use
reasonable efforts to inform Tenant in advance of any anticipated delay in
delivery beyond April 1, 2018. Notwithstanding anything to the contrary set
forth herein, Tenant shall have no obligation to accept delivery of the Premises
prior to April 1, 2018. If Landlord fails to deliver possession of the Fourth


1 – SEVENTH AMENDMENT TO LEASE



--------------------------------------------------------------------------------




Expansion Premises to Tenant in Improvable Condition on April 1, 2018, Tenant
shall be entitled to send written notice to Landlord stating that if Landlord
has not delivered the Fourth Expansion Premises within sixty (60) days after the
date of Tenant’s notice, Tenant may elect to terminate this Amendment. If
Landlord does not deliver the Fourth Expansion Premises to Tenant prior to the
expiration of such sixty (60) day period, Tenant may terminate this Amendment by
providing written notice to Landlord within ten (10) days after the end of the
sixty (60)-day period. If Tenant elect to terminate this Amendment, this
Amendment will be automatically null and void and of no further force or effect.
If Landlord so elects, the parties agree to execute an instrument which confirms
and effects a release and surrender of all of Tenant’s right, title and interest
in and to the Fourth Expansion Premises pursuant to the terms of the Lease and
otherwise, provided that failure of either party to execute such instrument
shall not effect such termination. If Tenant fails to provide such termination
notice within the time period set forth above, time being of the essence, Tenant
will be deemed to have irrevocably waived such termination right. The foregoing
is Tenant’s sole remedy for late or failed delivery of the Fourth Expansion
Promises
(b)    Lease Term. The Lease Term for the Fourth Expansion Premises (the “Fourth
Expansion Term”) shall commence on the Fourth Expansion Effective Date and shall
expire on the final day of the ninety‑sixth (96th) full calendar month
thereafter; the Fourth Expansion Effective Date will not occur prior to April 1,
2018. Landlord and Tenant agree, upon demand by the other, to execute and
deliver a Commencement Certificate in the form of Exhibit B attached hereto. If
Landlord makes such demand upon Tenant but Tenant fails to respond within
fifteen (15) days, then Tenant will irrevocably be deemed to have agreed with
Landlord as to the information set forth in the Commencement Certificate so
delivered by Landlord to Tenant.‎
3.    Base Rent. Commencing on the Fourth Expansion Effective Date, Tenant shall
pay, in addition to all sums otherwise payable under the Lease, Base Rent for
the Fourth Expansion Premises in the following amounts (calculated at the
initial rate of $24.50 per rentable square foot then escalated $1.00 per
rentable square foot annually, but with the first two (2) months abated):
Months
Monthly Amount
1-2
$0.00*


3-12
$40,825.17**


13-24


$42,491.50


25-36


$44,157.83


37-48


$45,824.17


49-60


$47,490.50


61-72


$49,156.83


73-84


$50,823.17


85-96


$52,489.50



*Tenant shall pay Tenant’s Share of Taxes and Expenses during this period.
**Any first partial month is charged a prorated portion of this amount.




2 – SEVENTH AMENDMENT TO LEASE



--------------------------------------------------------------------------------




4.    Adjustments.
(a)    Parking. Commencing on the Fourth Expansion Effective Date, Tenant’s
right to rent parking spaces will be as follows, subject to the conditions set
forth herein and the other provisions of this Lease. Tenant shall have the right
to rent non‑reserved monthly parking spaces at the monthly rates then in effect
in a ratio of one space for each full 1,000 rentable square feet leased. Spaces
shall be allocated first to three (3) spaces in the Tower structure located
directly across S.W. Fifth Avenue from the Building, then one (1) space in the
underground Plaza garage, and repeated until the full allocation is used. The
rates charged by Landlord are subject to change, without notice, from time to
time by Landlord, provided such new rates are generally applicable to similarly
situated office tenants in the Building.
(b)    Tenant’s Share. Effective on the Fourth Expansion Effective Date,
Tenant’s Share of Taxes and Expenses shall be calculated based upon the rentable
square footage of the entire Premises and shall be 13.602% (102,225/751,556).
(c)    Expense Cap. The Cap on Controllable Expenses set forth in Section 4.L.
of the Original Lease is and shall be a Cap on the amount of Controllable
Expenses per rentable square foot of the Premises leased hereunder from time to
time.
5.    Tenant Improvements. Tenant shall improve the Fourth Expansion Premises
pursuant to the Work Letter attached to this Seventh Amendment to Lease as
Exhibit A (the “Work Letter”). Landlord shall, as provided in the Work Letter,
provide a tenant improvement allowance in the amount of $899,820.00 ($45.00 per
rentable square foot of the Fourth Expansion Premises) (the “Allowance”).
6.    Renewal. Tenant shall have a single option to renew the Lease Term for the
sixty (60) month Renewal Term pursuant to Section 32 of the Original Lease, as
modified by Section 9(a) of the Fourth Amendment and as modified herein.
(a)    Time Period. The expiration date of the Lease Term for all of the
Premises presently leased hereunder other than the Fourth Expansion Space (the
“Existing Premises”) is August 31, 2023 (the “Existing Expiration Date”). The
time periods in Section 32 of the Original Lease, as amended, that refer to the
Expiration Date shall be references to such Existing Expiration Date.
(b)    Options. Tenant’s initial binding notice to Landlord pursuant to
Section 32(C) of the Original Lease shall specify that Tenant intends to renew
this Lease as to (i) the Fourth Expansion Premises, all of the Existing
Premises, and all additional space that is then co‑terminus with the Existing
Premises (“Same Term Space”), (“Option 1”), (ii) the Fourth Expansion Premises,
all Same Term Space, and all of the Existing Premises except the entire 5th
Floor (“Option 2”), or (iii) all of the Existing Premises, with or without the
5th Floor, and all Same Term Space, but not the Fourth Expansion Space
(“Option 3”). If the initial binding notice does not specify one of such
choices, it shall be deemed to specify that Tenant intends to renew this Lease
as to the space listed in Option 1. If Tenant later gives a final binding notice
electing


3 – SEVENTH AMENDMENT TO LEASE



--------------------------------------------------------------------------------




to renew this Lease pursuant to Section 32(D) of the Original Lease, such
election shall apply to the same space as is specified in the initial binding
notice.
(c)    Effect on Spaces that would expire during the Renewal Term. If this Lease
is renewed as to the space listed in Option 1 or the space listed in Option 2,
then the Fourth Expansion Term and the Lease Term for any Midterm Space (as
defined below) shall be co‑terminus with the expiration date of the Renewal Term
and, accordingly, the Fourth Expansion Term and the Lease Term as to any Midterm
Space shall be extended for the period from the otherwise scheduled expiration
dates(s) to the expiration of the Renewal Term (the “Tail Period”). Until the
Tail Period, Base Rent for the Fourth Expansion Space and any Midterm Space
shall be the then applicable amount(s) under this Lease; Base Rent for the
Fourth Expansion Space and any Midterm Space for the Tail Period shall be the
same rate per rentable square foot as is in effect from time to time during the
Tail Period for the Existing Premises (or the Existing Premises except the 5th
Floor, as the case may be). “Midterm Space” is space that is added to the
Premises after execution of this Seventh Amendment but prior to the Existing
Expiration Date for a term that expires after the Existing Expiration Date but
prior to the final day of the Renewal Term. For example, if Tenant leases the
Option Space pursuant to Section 7 below, or if Tenant leases an Expansion Space
pursuant to Section 8 for a term that expires on the same date as does the
Fourth Expansion Term, then each such space is a Midterm Space.
(d)    Effect on Spaces that would expire after the Renewal Term. If this Lease
is renewed as to the space listed in Option 1 or the space listed in Option 2,
then the Lease Term and Base Rent as to any separate space added to the Premises
after execution of this Seventh Amendment as to which the Lease Term is
scheduled to expire on or after the final day of the Renewal Term shall not be
affected by such renewal.
(e)    Nonrenewal of Fourth Expansion Premises. If this Lease is renewed as to
the space listed in Option 3, then (i) the Lease Term and Base Rent as to the
Fourth Expansion Premises shall be unaffected by such renewal, and (ii) the
Lease Term and Base Rent for any Midterm Space shall be as set forth in
Section 6(c) above.
(f)    Sole Rights. This Section sets forth the single and only one time renewal
right to Tenant; any other right or option to renew or extend this Lease is
hereby deleted.
7.    Expansion Option.
(a)    Option Space. The Option Space is the 23rd Floor of the Building
consisting of 20,003 rentable square feet. The Option Space is currently leased
to another lessee under a lease that is scheduled to expire on March 30, 2020.
(b)    Grant of Option. Tenant is hereby granted the option to lease the Option
Space on the terms set forth in this Section (the “Option”). Tenant shall
exercise the Option, if at all, by written notice (the “Option Notice”) given no
later than June 30, 2019. If Landlord determines that the Option Space will be
available for lease earlier than March 30, 2020 (i.e., if the current lease of
the same is terminated early), then Landlord shall have the right to give
written notice to Tenant stating the date that Landlord expects the Option Space
to be available for delivery (the


4 – SEVENTH AMENDMENT TO LEASE



--------------------------------------------------------------------------------




“Early Exercise Notice”). If the Early Exercise Notice is given, then the Option
Notice shall be given, if at all, no later than thirty (30) days following the
giving of the Early Exercise Notice. If the Option Notice is not given by the
applicable date stated in this Section, then this Section 7 shall be void.
(c)    Lease of Option Space. If the Option is exercised, then the Option Space
shall become a part of the Premises and shall be leased to Tenant pursuant to an
amendment to this Lease. Such amendment shall include the following provisions.
(i)    The Lease Term as to the Option Space shall commence upon delivery of
possession of the same to Tenant and shall expire on the final day of the Fourth
Expansion Term.
(ii)    Possession of the Option Space will be delivered to Tenant in its “AS
IS” condition, broom clean, promptly following surrender of the same by the
existing lessee.
(iii)    Tenant shall be allowed a period of ninety (90) days to improve the
Premises before the commencement of any rent abatement period set forth in the
amendment and, if no rent abatement period was included in such amendment,
before the commencement of Base Rent and Tenant’s Share of Taxes and Expenses
commence to accrue. All improvements shall be constructed by Tenant in
accordance with this Lease and the terms of the applicable amendment.
(iv)    Base Rent and the tenant improvement allowance for the Option Space
shall be Fair Market Rent and a Fair Market Allowance determined in accordance
with Section 32 of the Original Lease. For purposes of this provision, (A) the
time periods in Section 32 of the Original Lease shall commence upon the giving
of the Option Notice rather than the giving of an “initial binding notice”, and
(B) the Fair Market Rent and Fair Market Allowance shall be determined by
reference to comparable expansions of office tenants in the Pertinent Market
rather than renewals. Tenant shall have until 5:00 p.m. on the forty‑fifth
(45th) day following receipt of a draft of the same to execute an amendment
hereto with ‎Landlord to lease the Option Space on the terms set forth above and
otherwise on the terms of this Lease. Should Tenant fail to execute such an
amendment within the time allowed, then the Option Notice shall be void.
(d)    Financial Statements. As a condition to Landlord executing an amendment
with Tenant under this Section, Landlord shall have the right to review then
current financial statements of Tenant. Such statements shall be delivered by
Tenant with the Option Notice; provided, if Tenant is then subject to the public
reporting requirements of the Securities Exchange Act of 1934 and such
statements are readily available, Tenant need not deliver the same to Landlord.
If such financial statements are not so delivered (if required) or if Landlord
is not satisfied, in its discretion, with the financial condition of Tenant as
demonstrated by such financial statements, then the Option Notice will be void.
(e)    Limitations.
(i)    Availability. Landlord has not promised that the existing lessee will
surrender the Option Space on or before any particular date. ‎Landlord shall
have no liability for the failure of the existing lessee to surrender the Option
Space on the scheduled date. ‎Landlord


5 – SEVENTH AMENDMENT TO LEASE



--------------------------------------------------------------------------------




shall have no obligation to evict such lessee and may ‎allow such lessee to
holdover, whether or not pursuant to a contractual right to do so.
(ii)    Prior Rights. The ‎rights of Tenant under this Section are subject and
subordinate to all prior rights of other ‎lessees.‎
(iii)    Termination. Notwithstanding anything to the contrary contained herein,
this Section shall become null and void if a Default (as defined in Article 15
of the Original Lease) occurs. Further, an Option Notice shall be void and
Landlord shall have no obligation to lease the Expansion Space to Tenant if, at
the time the Option Notice is given or at the time set for execution of an
amendment pursuant to this Section, (A) an event which, with the giving of
notice or the passage of time or both, would constitute a Default, exists, or
(B) Tenant is not in possession of and occupying all of the Premises.
(iv)    Rights Personal. The rights of Tenant under this Section are personal
to, and may be exercised only by, the Tenant named herein or the then lessee
hereunder that is a Permitted Transferee (as defined below). With the exception
of a Permitted Transferee, no assignee shall ‎have any such rights, and neither
the Tenant named herein nor the Permitted Transferee shall have the right to
exercise such rights on behalf of any third party. If the ‎Tenant named herein
‎shall assign this Lease or sublet all or any portion of the Premises to any
party other than a Permitted Transferee, then ‎effective upon such assignment or
subletting, Tenant’s rights under this Section ‎shall simultaneously ‎terminate
and be of no further force or effect. For purposes of this Section, a “Permitted
Transferee” shall be any assignee or sublessee identified in any of the
following: (A) an assignment or subletting of all or a portion of the Premises
to an affiliate of Tenant (an entity which is controlled by, controls, or is
under common control with, Tenant as of the date of this Lease), (B) an
assignment of the Lease to an entity which acquires all or substantially all of
the stock or assets of Tenant, or (C) an assignment of the Lease to an entity
which is the resulting entity of a merger or consolidation of Tenant during the
term of the Lease.
(f)    Confirmation. At such time as Tenant has no rights with respect to the
Option Space, Tenant shall execute and deliver to Landlord a certificate so
stating.
8.    Right of First Offer.
(a)    ‎Expansion Space. The Expansion Space is any space on any of the
following floors (the “Expansion Floors”) that Landlord is marketing or intends
to commence marketing during a period covered by an Interest Notice (as defined
below).
The 4th Floor
The 6th Floor
The 21st Floor
The 26th Floor
The 30th Floor
However, at any time Tenant is not leasing space on a floor listed above or on a
floor adjacent to such listed floor, then such listed floor will cease to be
Expansion Floor. For example,


6 – SEVENTH AMENDMENT TO LEASE



--------------------------------------------------------------------------------




if Tenant ceases leasing the 5th Floor and is not then leasing any space on the
4th Floor or 6th Floor, then the 4th Floor and 6th Floor shall no longer be
Expansion Floors. As a further example, if Tenant ceases leasing the 5th Floor
and is then leasing space on the 6th Floor but not the 4th Floor, then the 4th
Floor shall no longer be an Expansion Floor but the 6th Floor will continue to
be an Expansion Floor.
(b)    Interest Notice. If, from time to time, Tenant in good faith desires to
lease additional space, Tenant will give to Landlord written notice (the
“Interest Notices”) setting forth parameters for the amount of space it requires
and the date Tenant desires to commence occupancy (the “Parameters”). An
Interest Notice shall be void if delivered sooner than 365 days prior to the
desired occupancy commencement date. Landlord shall respond in a timely manner
advising Tenant of Landlord’s then expectation of the existence or absence of
possible leasing opportunities within the Parameters. If Landlord is already
actively negotiating with a third party to lease space on an Expansion Floor
when Landlord receives an Interest Notice, Tenant will have no right to be
offered such space unless and until Landlord determines that such negotiations
have ended without such space being leased to the third party.
(c)    Grant of Right of First Offer. At the time, if any, after Landlord’s
receipt of an Interest Notice that Landlord first intends to market or to
‎negotiate with one or more third parties to lease an Expansion Space that
Landlord determines in good faith to be consistent with the Parameters, other
than marketing or negotiation regarding a lease arrangement with the existing
lessee who would be renewing or ‎extending its occupancy of such space (whether
or not pursuant to a contractual right to do so) or with a lessee that holds a
prior expansion right, Landlord shall give Tenant written notice (“Landlord’s
Communication”) of the financial consideration and other terms upon which
Landlord is willing to lease such Expansion Space to Tenant. Landlord’s
Communication shall constitute an ‎offer to Tenant to lease such Expansion Space
on the terms set forth ‎in Landlord’s Communication and otherwise on the terms
set forth in this Lease. Tenant specifically acknowledges that Landlord may
offer ‎the Expansion Space as part of a larger space and on terms that require
Tenant to lease the entirety of the larger space. Tenant further acknowledges
that Landlord may offer the Expansion Space for a length of term that is
different than the Lease Term as to the Premises or one or more parts of the
Premises. However, if a Landlord’s Communication is given prior to the first
anniversary of the Fourth Expansion Effective Date, then the Expansion Space
described in such Landlord’s Communication shall be offered (i) for a term
expiring on the same date as the Fourth Expansion Term, (ii) at the same per
rentable square foot Base Rent rates as apply to the Fourth Expansion Premises
from time to time, and (iii) with the same Allowance per rentable square foot as
applies to the Fourth Expansion Premises prorated in a ratio of the number of
months in the Lease Term as to the Expansion Space divided by 96.
(d)    ‎Leasing of Expansion Space. Tenant shall have until 5:00 p.m. on the
tenth (10th) business day following the giving of Landlord’s Communication to
accept Landlord’s offer and until the forty‑fifth (45th) day following receipt
of the draft of the same to execute an amendment hereto with ‎Landlord to lease
the Expansion Space on the terms set forth in Landlord’s Communication and
otherwise on the terms of this Lease. Should Tenant fail to accept the offer or
to execute such an amendment within the respective time allowed, Landlord may
market the Expansion Space and execute a lease with any third party on any terms
negotiated, whether similar


7 – SEVENTH AMENDMENT TO LEASE



--------------------------------------------------------------------------------




or dissimilar to those in Landlord’s Communication, without the obligation to
re-offer the same to Tenant.
(e)    Financial Statements. As a condition to Landlord executing an amendment
with Tenant under this Section, Landlord shall have the right to review then
current financial statements of Tenant. Such statements shall be delivered by
Tenant within three (3) business days of the giving of the Landlord’s
Communication; provided, if Tenant is then subject to the public reporting
requirements of the Securities Exchange Act of 1934 and such statements are
readily available, Tenant need not deliver the same to Landlord. If such
financial statements are not so delivered (if required) or if Landlord is not
satisfied, in its discretion, with the financial condition of Tenant as
demonstrated by such financial statements, then Landlord may proceed to market
the applicable Expansion Space as if Tenant had rejected Landlord’s
Communication.
(f)    Limitations.
(i)    Availability. Landlord has not promised that any Expansion Space shall be
or ‎become available to Tenant or that such an event shall occur on or before
any particular date. ‎Landlord shall have no liability for the failure of any
Expansion Space to become available. ‎Landlord shall have no obligation to
remove any other tenant from any Expansion Space and may ‎allow any such tenant
to renew or extend its lease and/or to holdover, whether or not pursuant to a
contractual right to do so, without offering the Expansion Space to Tenant. In
no event shall any ‎actual or alleged failure by Landlord under this Section
allow Tenant to terminate this Lease.
(ii)    Prior Rights. The ‎rights of Tenant under this Section are subject and
subordinate to all prior rights of other ‎lessees.‎
(iii)    Termination. Notwithstanding anything to the contrary contained herein,
this Section shall become null and void if a Default (as defined in Article 15
of the Original Lease) occurs. Further, Landlord has no obligation to offer
Expansion Space to Tenant or to lease Expansion Space to Tenant if, at the time
a Landlord’s Communication would be given or at the time set for execution of an
amendment pursuant to this Section, (A) an event which, with the giving of
notice or the passage of time or both, would constitute a Default, exists, or
(B) Tenant is not in possession of and occupying all of the Premises.
(iv)    Rights Personal. The rights of Tenant under this Section are personal
to, and may be exercised only by, the Tenant named herein or the then lessee
hereunder that is a Permitted Transferee (as defined in Section 7(d)(iv) above).
With the exception of a Permitted Transferee, no assignee shall ‎have any such
rights, and neither the Tenant named herein nor the Permitted Transferee shall
have the right to exercise such rights on behalf of any third party. If the
‎Tenant named herein ‎shall assign this Lease or sublet all or any portion of
the Premises to any party other than a Permitted Transferee, then ‎effective
upon such assignment or subletting, Tenant’s rights under this Section ‎shall
simultaneously ‎terminate and be of no further force or effect.
(g)    Demising. If this Lease ends as to a portion of a space but not the
entirety of such space (for example, if two spaces are leased at different times
with differing expiration dates and such spaces are no longer separately
demised), then Tenant, at its cost, shall demise


8 – SEVENTH AMENDMENT TO LEASE



--------------------------------------------------------------------------------




such portion of the space (including separating all utilities) in accordance
with a reasonable demising plan provided by Landlord.
(h)    Confirmation. At such time as Tenant rejects a Landlord’s Communication
or ‎otherwise has no rights with respect to an Expansion Space, the parties
hereto shall, at the election of either such party, execute and deliver a
certificate setting forth the compliance of Landlord and Tenant with the process
set forth in this Section and/or such other matters as either party may
reasonably request.
9.    Lease Revisions. Section 37 and Section 38 of the Original Lease are
hereby deleted and are of no force or effect. All rights and options of Tenant
to lease or to be offered other space in the Building, including but not limited
to Sections 38 and 39 of the Original Lease, Section 8 of the Fourth Amendment,
and Section 7 of the Fifth Amendment, are hereby deleted and replaced by
Sections 7 and 8 above.
10.    Holdover. The surrender and holdover provisions of the Lease, including
but not limited to Section 23 of the Original Lease, Section 24 of the Original
Lease, and Section 6 of the Fifth Amendment, shall apply separately to the
entirety of all space leased hereunder that has the same expiration or
termination date. For example, such provisions shall apply separately to the
entirety of the Existing Premises such that a holdover in any part of the
Existing Premises will be deemed a holdover in all of the Existing Premises, but
such a holdover in the Existing Premises shall not constitute a holdover in the
Fourth Expansion Premises if the Fourth Expansion Term is, at that time, not
ending.
11.    Casualty. Section 11C of the Original Lease is hereby deleted and
replaced with the following:
“C.    Termination of Lease. The entire portion of the Premises located on a
Floor of the Building sharing a common expiration date is a “Floor Space”.
Notwithstanding the foregoing to the contrary, in lieu of performing the
restoration work, Landlord may elect to terminate this Lease as to one or more
Floor Space(s) by notifying Tenant in writing of such termination within sixty
(60) days after the date of damage (such termination notice to include a
termination date providing at least thirty (30) days for Tenant to vacate the
Floor Space), if the Property shall be damaged by fire or other casualty or
cause such that: (a) more than twenty‑five percent (25%) of such Floor Space(s)
is affected by the damage and fewer than twenty‑four (24) months remain in the
Term as to such Floor Space, or any material damage occurs to the Floor Space
during the last twelve (12) months of the Term as to such Floor Space, (b) any
Lender shall require that the insurance proceeds or any portion thereof be used
to retire the Mortgage debt (or shall terminate the ground lease, as the case
may be), or the damage is not fully covered, except for deductible amounts, by
Landlord’s insurance policies, or (c) the cost of the repairs, alterations,
restoration or improvement work would exceed twenty‑five percent (25%) of the
replacement value of the Building (whether or not the Premises are affected by
the damage). Tenant agrees that the abatement of Rent provided herein shall be
Tenant’s sole recourse in the event of such damage, and waives any other rights
Tenant may have under any applicable Law to perform repairs or terminate the


9 – SEVENTH AMENDMENT TO LEASE



--------------------------------------------------------------------------------




Lease by reason of damage to the Premises or Property. In addition, if a
substantial portion of the Building is destroyed such that a Floor Space becomes
untenantable, then Landlord will select a registered architect licensed to do
business in Oregon to estimate the time for completion of restoration of such
Floor Space. If such architect should certify that such work to such Floor Space
cannot be accomplished by using standard working methods and procedures so as to
make such Floor Space tenantable within 180 days from the date the
rehabilitation is started or within 3 months from such date if the Lease Term as
to such Floor Space has less than 12 months remaining at the time of
certification, either party will have the right to terminate this Lease as to
such Floor Space by giving to the other notice of such election within 10 days
after Tenant’s receipt of the architect’s certificate. If such architect
certifies that such work can be completed within such 180‑day period but such
work is not actually substantially completed within 240 days after the date the
rehabilitation is started (subject to force majeure), then Tenant may provide
written notice to Landlord specifying that this Lease will terminate as to such
Floor Space if such work is not substantially completed within thirty (30) days
after the date of such notice. In the event the work is not substantially
completed by the end of such thirty (30) day period this Lease will
automatically terminate as to such Floor Space and neither party shall have any
further rights or obligations hereunder as to such Floor Space except those
obligations or liabilities which have accrued on or before such termination date
and except those expressly provided as surviving expiration or termination
hereof. If said fire or other casualty results in the total destruction of the
Building, this Lease will automatically terminate as of the date of said fire or
other casualty.”
12.    Authority; Not Restricted. Landlord and Tenant each represent and warrant
to the other that this Amendment has been duly authorized, executed and
delivered by and on behalf of each party hereto and constitutes the valid and
binding agreement of Landlord and Tenant in accordance with the terms hereof.
Tenant warrants and represents to Landlord that Tenant is not, and shall not
become, a person or entity with whom Landlord is restricted from doing business
with under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury (including, but not limited to, those named on OFAC’s
Specially Designated and Blocked Persons list) or under any statute, executive
order (including, but not limited to, the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not engage in any dealings or transaction or be otherwise associated with
such persons or entities.
13.    Real Estate Brokers. Each party hereto hereby represents and warrants to
the other that, in connection with this Amendment, the party so representing and
warranting has not dealt with any real estate broker, agent or finder, except
for Cresa and Jones Lang LaSalle Americas, Inc. (each, a “Broker”), and, to its
knowledge no other broker initiated or participated in the negotiation of this
Amendment, submitted or showed the applicable premises to Tenant or is entitled
to any commission in connection with this Amendment. Each party hereto will
indemnify, defend and hold harmless the other against any and all claims, costs,
liabilities and expenses (including, without limitation, reasonable attorneys’
fees) in connection with any inaccuracy in such party’s


10 – SEVENTH AMENDMENT TO LEASE



--------------------------------------------------------------------------------




representation. Landlord agrees that it will pay the applicable commission to
the Brokers according to a separate agreement.
14.    Stipulation. The Premises are stipulated for all purposes to contain the
number of rentable square feet as set forth in this Amendment. Unless otherwise
expressly provided herein, any statement of square footage set forth in this
Amendment, or that may have been used in calculating rental, is an approximation
which Landlord and Tenant agree is reasonable and the rental based thereon is
not subject to revision whether or not the actual square footage is more or
less.
15.    Counterparts. This Amendment may be executed in any number of
counterparts and by each of the undersigned on separate counterparts and may be
delivered by facsimile or other electronic delivery (such as, without
limitation, scanned signatures in .pdf format), and each such counterpart will
be deemed to be an original, but all such counterparts will together constitute
but one and the same Amendment.
16.    Time of Essence. Time is of the essence of this Amendment.
17.    No Offer. Submission of this instrument for examination or negotiation
will not bind Landlord, and no obligation on the part of Landlord will arise
until this Amendment is executed and delivered by both Landlord and Tenant.
However, the execution of this Amendment by Tenant and delivery thereof to
Landlord or Landlord’s agent will constitute an irrevocable offer by Tenant on
the terms and conditions herein contained, which offer may not be revoked for
thirty (30) days after such delivery.
18.    Entire Agreement. This Amendment and the Lease contain all the terms,
covenants, conditions and agreements between Landlord and Tenant relating to the
matters provided for in this instrument. No prior or other agreement or
understanding pertaining to such matters other than the Lease will be valid or
of any force or effect. This Amendment may only be modified by an agreement in
writing signed by Landlord and Tenant.
19.    Joint and Several Liability. If this Amendment is signed, or if the
obligations of Tenant are otherwise guaranteed, by more than one party, their
obligations shall be joint and several, and the release or limitation of
liability of any one or more of the parties shall not release or limit the
liability of any other party.
20.    Certification. As an essential inducement to Landlord to execute this
Amendment, Tenant hereby certifies and warrants to and agrees with Landlord that
(a) no event of default by Landlord under the Lease exists as of the date
hereof, nor has any event occurred which, with the passage of time or the giving
of notice, or both, would constitute an event of default, (b) Landlord is not in
any manner in default in the performance or observance of any obligation or duty
owed to Tenant, under the Lease or otherwise, and (c) Tenant has no defenses,
offsets, claims or counterclaims to the observance and performance by Tenant of
any provision of the Lease or this Amendment, or, if any such defenses, offsets,
claims or counterclaims exist, they are hereby forever waived, released and
settled in consideration of this Amendment.


11 – SEVENTH AMENDMENT TO LEASE



--------------------------------------------------------------------------------




21.    Limitation on Liability. The liability of Landlord to Tenant under this
Amendment will be limited as provided in Section 35K of the Original Lease,
which Section is incorporated herein by reference as though fully set forth
herein.
22.    Lease in Full Force and Effect. As modified hereby, the Lease and all of
the terms and provisions thereof remain in full force and effect and are
incorporated herein as if herein fully recited.
[Signature Page Follows]


12 – SEVENTH AMENDMENT TO LEASE



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment in multiple
original counterparts as of the day and year first above written.
LANDLORD:
111 SW 5th Avenue Investors LLC,
a Delaware limited liability company



By:‎
‎111 SW 5th Avenue JV Member LLC,
a Delaware limited liability company,
member



By:‎
TPF Equity REIT Operating Partnership
LP, a Delaware limited partnership,
its sole member



By:‎
TPF Equity REIT Operating ‎Partnership
GP LLC, a Delaware ‎limited liability
company, its general partner





By:‎    /s/ Andrew Wietstock    
Name:‎    Andrew Wietstock
Its:‎    Director




By:‎    /s/ Carl Pierce    
Name:‎    Carl Pierce
Its:‎    Executive Director




TENANT:
New Relic, Inc., a Delaware corporation





By:    /s/ Angel Zhao    
Print Name: Angel Zhao    
Its:    CAO    




By:    /s/ Mark J. Sachleben    
Print Name: Mark J. Sachleben    
Its:    CFO    






13 – SEVENTH AMENDMENT TO LEASE



--------------------------------------------------------------------------------






EXHIBIT A
TENANT IMPROVEMENT WORK LETTER
1.Landlord Work. The Fourth Expansion Premises shall be delivered in the
Improvable Condition (as defined in the Amendment to which this Exhibit A is
attached). Landlord has not agreed to perform any tenant improvement work.
2.Tenant Work. Tenant intends to install certain leasehold improvements in the
Fourth Expansion Premises (the “Tenant Improvements”). The installation of such
Tenant Improvements is herein referred to as “Tenant’s Work.” The installation
of such Tenant Improvements shall be accomplished in accordance with this Work
Letter and also all other applicable provisions of the Lease; without limiting
the foregoing, the parties agree that the Tenant’s Work is “Work” as defined by
Article 9 of the Original Lease, and that all provisions of the Lease applicable
to “Work” apply to the Tenant’s Work. In the event of a conflict, the provisions
of this Exhibit shall control over the provisions of the Lease.
3.Plans. Prior to commencing Tenant’s Work, Tenant shall obtain Landlord’s prior
written approval of the final plans and specifications for Tenant’s Work as set
forth in Article 9 of the Original Lease. The final plans and specifications as
approved by Landlord are herein referred to as the “Final Plans.” Landlord
shall, as part of Landlord’s prior written approval, confirm in writing any
portion of Tenant’s Work required to be removed from the Premises by Tenant upon
the expiration or earlier termination of the Lease.
4.Permits and Approvals. Prior to commencing any construction activity, Tenant
shall obtain, at its sole cost and expense, all permits and approvals necessary
to perform Tenant’s Work in accordance with the Final Plans. Copies of all such
permits and approvals shall be delivered to Landlord as obtained.
5.
Contractors.

a.    General Contract. Tenant shall engage a licensed general contractor to
perform Tenant’s Work subject to Landlord approval under Article 9 of the
Original Lease. Tenant shall include, within the provisions of its contract with
the general contractor, the following provisions:
i.    The general contractor shall subcontract only to appropriately licensed
subcontractors.
ii.    The general contract shall contain all customary warranties for work of
the types performed and shall require the general contractor to obtain all
customary warranties from each subcontractor and supplier. All such warranties
from the general contractor shall expressly state that they are for the benefit
of both Landlord and Tenant, that the same are assignable to Landlord, and that
Landlord shall have a direct right to enforce the same.
b.    Performance. A copy of the general contract and of all subcontracts,
supplier contracts, and operating manuals shall be delivered to Landlord as
executed/received by Tenant.


1 – EXHIBIT A





--------------------------------------------------------------------------------





Tenant shall pay and perform all of its obligations to the general contractor
and otherwise with respect to the Tenant’s Work as it is completed in accordance
with the general construction contract. Payments to the general contractor shall
be made, in full, no less frequently than monthly.
c.    Subcontractors. Tenant and its general contractor shall employ only
subcontractors approved by Landlord as provided in Article 9 of the Original
Lease to perform mechanical, HVAC, electrical and plumbing work. Approval of any
such subcontractor by Landlord does not impose any obligation or liability upon
Landlord.
6.
Construction. Tenant shall comply with the following provisions.

a.    Course of work. Tenant’s Work shall be conducted as set forth in Article 9
of the Original Lease.
b.    Deliveries. Upon final completion, Tenant shall deliver to Landlord the
following:
i.    A complete set of the Final Plans with field notes, showing fully and in
detail all work, including changes from the approved Final Plans and any
variations from the work as shown on the Final Plans.
ii.    A complete copy of all inspection reports from governmental authorities
and of all certificates of occupancy.
iii.    To the extent required under this Work Letter, a copy of all warranties
from the general contractor, together with an assignment of the rights of Tenant
with respect to all such warranties in form reasonably acceptable to Landlord
and Tenant.
iv.    A certified copy of a completion notice with proof of proper posting and
recording pursuant to ORS 87.045.
v.    Paid invoices and unconditional lien waivers for all of Tenant’s Work.
vi.    A Certificate of Completion from Tenant’s architect in form reasonably
acceptable to Landlord and Tenant’s architect.
7.Payment Contribution. Tenant shall finally complete Tenant’s Work in
accordance with the provisions of this Lease, shall fully pay for the same, and
shall obtain all necessary certificates of occupancy and a certificate from the
architect that Tenant’s Work has been finally completed in accordance with the
Final Plans. Tenant shall submit evidence of compliance with the foregoing
requirements to Landlord following final completion and shall make the
deliveries listed in Section 6.b. Within thirty (30) days following the later of
Tenant opening for business at the Fourth Expansion Premises and Tenant making
such submission and deliveries, Landlord shall pay to Tenant the Costs of
Tenant’s Work up to the amount of the Allowance (as those terms are defined
herein), as follows.


2 – EXHIBIT A





--------------------------------------------------------------------------------





a.    Allowance. The Costs of Tenant’s Work shall be reimbursed by Landlord up
to the amount of the Allowance; the Allowance shall not be used for trade
fixtures, equipment or personal property. If the Costs are less than the
Allowance, then the amount of the Allowance will be automatically reduced to
equal the Costs. If any part of the Allowance is not used to pay Costs by the
second anniversary of delivery of the Fourth Expansion Premises, the unused part
of the Allowance is forfeited and will not be available for any purpose, it
being the responsibility of Tenant to plan the remodeling process to allow
Tenant’s Work to be completed and Tenant’s right to reimbursement to be
perfected by such date.
b.    Costs. The “Costs” of Tenant’s Work are all hard and soft costs related to
Tenant’s Work including but not limited to architectural plans, permits, and
construction costs. Costs shall include a construction oversight fee of 2% of
the hard construction costs of Tenant’s Work, to be deducted from the Allowance
and paid to Landlord’s agent; Tenant shall not be required to pay Landlord any
other sums in connection with Tenant’s Work, including without limitation, as
set forth in Article 9(F) of the Lease. Tenant shall pay all Costs as and when
due.
c.    Default. No disbursement of the Allowance shall be due or paid at any time
that a Default exists under the Lease.
8.Construction Oversight. Tenant shall provide all project management and
oversight of Tenant’s Work necessary for Tenant to perform its obligations
hereunder. Landlord and/or its property manager (or designee) shall be given the
schedule for all project meetings and shall have the right to attend all such
meetings. Landlord and Landlord’s agents shall have the right, but not the
obligation, to inspect the construction of Tenant’s Work as provided in
Article 9(B) of the Lease. However, neither the right herein granted to Landlord
to make such inspections, nor the making of such inspections by Landlord, shall
operate as a waiver of any rights of Landlord to require good and workmanlike
performance of all Tenant’s Work in accordance with the requirements of this
Work Letter. Notwithstanding any inspection or acceptance by Landlord of
Tenant’s Work, or any portion thereof, Tenant acknowledges that Landlord’s sole
interest in doing so is to protect the Building and Landlord’s interests.
Accordingly, Tenant shall not rely upon Landlord’s inspections or approvals, and
agrees that Landlord shall not be the guarantor of, nor responsible for, any of
Tenant’s Work. Tenant shall be solely responsible for, and shall remedy, at
Tenant’s sole expense, any and all defects in Tenant’s Work that may appear
during or after the completion thereof, whether the same shall affect the Fourth
Expansion Premises in particular or any part of the Building in general.








3 – EXHIBIT A





--------------------------------------------------------------------------------






EXHIBIT B
COMMENCEMENT CERTIFICATE
It is hereby agreed among the parties to that certain Seventh Amendment to Lease
dated __________, 2017 (the “Lease”) between New Relic, Inc. (“Tenant”), and 111
SW 5th Avenue Investors LLC (“Landlord”) that the Fourth Expansion Effective
Date is __________.
Tenant hereby acknowledges that the Fourth Expansion Premises have been
delivered in accordance with Landlord’s obligations for the delivery of the
Fourth Expansion Premises under the Lease.
IN WITNESS WHEREOF, Landlord and Tenant have executed this certificate as of the
date hereof.
LANDLORD:
111 SW 5th Avenue Investors LLC,
a Delaware limited liability company



By:‎
‎111 SW 5th Avenue JV Member LLC,
a Delaware limited liability company,
member



By:‎
TPF Equity REIT Operating Partnership
LP, a Delaware limited partnership,
its sole member



By:‎
TPF Equity REIT Operating ‎Partnership
GP LLC, a Delaware ‎limited liability
company, its general partner



By:‎        
Name:‎    Andrew Wietstock
Its:‎    Director




TENANT:
New Relic, Inc., a Delaware corporation



By:        
Print Name:     
Its:        




By:        
Print Name:     
Its:        


1 – EXHIBIT B



